Title: From George Washington to Major General Alexander McDougall, 23 April 1779
From: Washington, George
To: McDougall, Alexander



Dear Sir
Head Quarters Middle Brook 23d April 1779

After reading the inclosed be pleased to seal and send it forward to Reading by Express—I have recd another letter from General Maxwell of a later date than that enclosed to General Putnam, in which he says that seven of the nine Regiments were embarked with all their Baggage and the other two expected to embark immediately. The transports lye in the North River—I do not think, from the embarkation of Baggage and Stores and some other circumstances, that they have any intent of operating up the River, but I think it prudent to make you acquainted with all movements and appearances below. I am with great Regard Dear Sir Your most obt Servt
Go: Washington
